UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6064


JOHN ROBERT DEMOS, JR.,

                Petitioner – Appellant,

          v.

STATE OF WASHINGTON, The; WASHINGTON TERRITORY; UNITED
STATES, The; UNITED STATES OF AMERICA, The; WASHINGTON, D.C.,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00802-REP-RCY)


Submitted:   June 25, 2015                  Decided:   July 8, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Robert Demos, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Demos, a Washington state prisoner, filed a “Bill of

Review,”    claiming    that   his    1974   and   1978   Washington      state

convictions were unconstitutional.           The district court dismissed

the action without prejudice pursuant to 28 U.S.C. § 1915(g) (2012)

because Demos, a “three striker” under the Prison Litigation Reform

Act (PLRA), failed to demonstrate that he was under imminent danger

of serious physical injury.         Demos appeals.

     Because the “Bill of Review” attacked Demos’ convictions as

unconstitutional, this action sounds in habeas corpus.                    While

dismissal under § 1915(g) was improper, see Smith v. Angelone, 111

F.3d 1126, 1130 (4th Cir. 1997) (“the in forma pauperis filing fee

provisions of the PLRA do not apply to habeas corpus actions”), we

find it unnecessary to remand to the district court for further

proceedings.    It is indisputable the district court was without

jurisdiction over the matter; rather, jurisdiction is proper in a

federal    district    court   in    Washington.   Further,   we   find    that

transfer to the proper district court would not be in the interest

of justice.

     Accordingly, we dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately




                                        2
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                                3